110 F.3d 69
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Anthony Edward MACK, Petitioner-Appellant,v.Jerry STAINER, Warden, Respondent-Appellee.
No. 95-15964.
United States Court of Appeals, Ninth Circuit.
Submitted March 14, 1997.*Decided March 24, 1997.

Before:  GOODWIN, BRUNETTI and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Anthony E. Mack appeals the denial of his successive petition for habeas corpus.  We agree with the district court.


3
In a previous Memorandum, this court upheld the district court's denial of an earlier petition on all issues except "whether trial counsel informed Mack of his right to file an appeal and whether Mack consented to waiving his right to file an appeal."   Memorandum No. 91-16033.


4
The district court considered the question fully, including the untoward delay in the petitioner's assertion that his right to appeal had been impeded by his attorney.


5
The district court correctly found that petitioner's claim was barred under the doctrine of laches.  See Harris v. Vasquez, 949 F.2d 1497, 1510-11 (9th Cir.1990).  We agree that petitioner unreasonably delayed in prosecuting his claim and that the state was prejudiced in its ability to respond.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3